DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, now claims 1-10, 16, and 17, in the reply filed on 21 September 2020 is acknowledged.  See the reason for the holding of an election without traverse in the Office communication of 3 December 2020.  Applicant is advised the non-elected claims would not be subject to rejoinder because the label would not include all the patentable limitations of the method.  To advance prosecution, the Examiner recommends the non-elected claims be canceled.

Information Disclosure Statement
	The recent IDS provides a listing and copies of the WO ‘961, WO ‘962, and IN ‘751 documents.  However, the statement under 37 CFR 1.97(e) provided by applicant accompanying the IDS of 26 February 2021 states that the documents were cited for the first time in any communication from a foreign patent office in a counterpart foreign application, not more than three months prior to the filing of the statement (i.e., the statement of 26 February 2021).  A review of the application file shows these documents were first cited in the IDS filed 19 October 2018.  It is self-evident the documents were known to applicant more than three months prior to the filing of the IDS of 26 February 2021 based on the prior IDS.  As noted in the last Office action, the date of resubmission of any items of information contained in an IDS or missing elements is the date of submission for determining compliance of the IDS certification requirements.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 3 and 17 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claim 3 as originally presented listed various resins for the cross-linkable thermoplastic resin including25including alkylene acrylic or methacrylic acid resins.  This limitation was required either alkylene acrylic acid or alkylene methacrylic acid resins, which are disclosed in the specification at page 14, lines 17-18, and 34.  In other words, the resins were copolymers of an alkylene monomer and either an acrylic acid unit or methacrylic acid monomer.  The claims as now presented permit a methacrylic acid homopolymer noting the “ethylene” unit is no longer 
New claim 17 presets two options for the adhesive and then indicates combinations of the adhesives can be used.  A review of the specification discloses various adhesive compositions (see spec. p. 10, l. 10-20), but does not disclose combinations of these adhesives can be used.  The introduction of combinations of the adhesives represents new matter because it lacks a corresponding written description in the specification as filed.

Claim 3 remains rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 remains indefinite for the same reasons as given in the last Office action for the use of “selected from…or” because it is unclear if other resins than those recited can be used as the crosslinklable thermoplastic resin.  The Examiner provided a suggestion of how to resolve this issue in the last Office action, but no action was taken to correct the indefinite language.  See MPEP 2173.05(h).  

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1-10, 16, and 17 is/are rejected under 35 U.S.C. 103 as being obvious over WO 2017/067610 in view of US Patent Application Publication 2007/0243293 to Janssen et al. and further in view of WO 2016/128046.
The applied WO ‘610 reference has a common inventor with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

The instant claims have been amended to specify a components of the overprint varnish.  Specifically, the claimed method now requires applying an overprint varnish where the varnish comprises a polymer having an isocyanurate functionality.  The newly cited WO ‘046 document teaches this varnish and is combinable with the other art for the reasons that follow.
Claim 7 has been amended to specify the crosslinking composition consists essentially of from 0.5 wt% to 30 wt% cross-linking agent by total weight of the cross-linking composition and from 70 wt% to 99.5 wt% carrier solvent.  As discussed in MPEP 2111.03, “For the purposes of searching for and applying prior art under 35 U.S.C. 102  and 103, absent a clear indication in the specification or claims of what the basic and novel characteristics actually are, ‘consisting essentially of’ will be construed as equivalent to ‘comprising.’ See, e.g., PPG, 156 F.3d at 1355, 48 USPQ2d at 1355 … See also AK Steel Corp. v. Sollac, 344 F.3d 1234, 1240-41, 68 USPQ2d 1280, 1283-84 (Fed. Cir. 2003)”.  The Specification does not appear to provide a clear indication of the basic and novel characteristics of the crosslinking composition as it relates to the claimed method.  Consequently, the claims will be considered in the manner discussed by the MPEP as being open in nature and equivalent to “comprising”.

As discussed in the last Office action, WO 2017/067610 (cited by applicant) discloses a method of making a printed flexible label.  The flexible printed label is used in flexible printed package materials, such as for food packaging (p. 6, l. 13-25).  The label is produced by a printing process where a primer is applied to the surface of a flexible print substrate (p. 5, l. 4-12).  The WO document teaches the flexible substrate may comprise a plurality of layers that are laminated together, such as a plurality of layers of plastic (p.7, l. 23-34; see pending claim 8).
The primer has hydroxyl groups, carboxylic acid groups, or amine groups and can be a crosslinkable polymer (p. 9, l. 29 – p. 10, l. 16; see pending claim 2).  An ink composition is applied to the primer (p. 5, l. 4-12) and can be applied by electrostatic printing (p. 10, l. 32-35).  The ink is a thermoplastic resin and can contain carboxylic functional group, an amine functional group, or a polyol functional group (col. 11, l. 1-3).  Specific examples of the thermoplastic resins include ethylene-(meth)acrylic acid copolymers, which can be partially neutralized by metal ions (p. 11, l. 5-17 & p. 14, l. 15 – p. 15, l. 37; see pending claim 3).  Liquid electrophotographic ink compositions can be used as the ink applied to the primer (p. 11, 26-32; see pending claim 4).
A crosslinking composition is applied to the ink to crosslink the thermoplastic resin of the ink composition and the crosslinkable polymer of the primer (25, l. 11-34).  The crosslinking composition is reactive toward the crosslinking components of the primer layer and the ink (e.g., crosslink reactive to carboxylic functional group; p. 26, l. 1-7).  As an example of a crosslinking composition, when the thermoplastic resin and the primer resin comprise a carboxylic functional group the cross-linker is an epoxide, an aziridine, an organic metallic complex or ion, an organosilane, an epoxy organosilane, a carbodiimide, an isocyanate or an acetyl acetonate (p. 26, l. 12-15; see pending claim 5).  Note the other combinations of crosslinking agent and crosslinking functional groups described on pages 26 and 27.  Specifically disclosed crosslinking agents are not crosslinkable resins (e.g., p. 31, l. 6-12, p. 32, l. 26-27; see pending claim 6).   The cross-linking composition comprises a cross-linker in an amount up to about 20 wt.% by total weight of the cross-linking composition with the remaining wt.% of the cross-linking composition as a carrier solvent (p. 27, l. 12-36, p. 28, l. 12-15; see pending claim 7).  Application of the crosslinking composition causes crosslinking of the ink and primer layer after application onto the printed ink layer (p. 36, l. 26-32, p. 39, l. 29 – p. 40, l. 11).  Because the crosslinking activates crosslinking in the primer layer it appears to permeate into the primer layer through the ink layer.  An overprint varnish may be applied to the crosslinking composition (p. 35, l. 32 – p. 36, l. 22; see pending claim 10).
	The primary WO document does not disclose the presence of an adhesive during the providing of the label substrate or application of an adhesive in the process steps, but as noted above this WO document does disclose the use of a laminated flexible support.  The supporting Janssen publication discloses the use of a flexible laminate material comprising a polymer plastics material film laminated onto a second substrate by means of a hot melt laminating adhesive.  This laminate serves as a packaging material to reduce contamination of packaged goods, especially food, by volatile packaging material components, such as monomers or oligomers (Abstract; ¶ [0091]).  Hot melting (i.e., heat sensitive) adhesives are specifically disclosed as effective adhesives to form the laminate (¶¶ [0014], [0035], [0063]; see pending claim 9).  Thermoplastic synthetic rubber hot melt adhesives are suggested (¶ [0034]; see pending claim 17).  As noted by Janssens, “It is well known to package food in wraps, bags, pouches etc. made of laminates. Preferred materials for food packaging often consist of a first substrate, such as a film, which is generally thin and transparent, but can be printable” (¶ [0003]).
The primary WO ‘610 document also does not disclose the overprint varnish as being a polymer having an isocyanurate functionality. The supporting and newly cited WO ‘047 document discloses a varnish composition that improved scratch resistance and durability of printed materials.  The varnish also improves the glossy appearance of articles printed by an electrophotographic printing process (¶ [0012]).  The varnish comprises a polymeric resin, a mono-epoxy diluent, an epoxy based crosslinking agent, a metal catalyst or photoinitiator for catalyzing the crosslinking reaction and a carrier liquid (¶¶ [0011], [0074], [0077]).  The varnish can be cured by UV radiation after being transferred to the print substrate.  The epoxy based crosslinking agent can be of the formula (I): (X)-(Y-[Z-F]m)n wherein, in (X)-(Y-[Z-F]m)n, Y, Z and F are each independently selected so that F is an epoxide, Z is alkylene, Y is (i) a single bond, -O-, -C(=O)-O-, -O-C(=O)- and m is 1 or (ii) Y is -NH2-m, wherein m is 1 or 2; n is at least 1, in some examples at least 2, in some examples at least 3, in some examples 1 to 4, in some examples 2 to 4; and X is an organic group, such as a polymeric backbone  having an isocyanurate group (¶¶ [0022], [0023]).

It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to prepare the flexible laminate support of the WO document using the process of Janssen because the WO document teaches the use of flexible laminate supports, such as plastic laminates in food packaging, and Janssens discloses an effective method of making a plastic laminate for food packaging having an adhesive between the plastic laminate layers, which can be printed.  Janssen’s laminate process is beneficial because the construction process gives good laminate strength (¶ [0112]).  Janssen’s laminate meets the requirements of a substrate having an adhesive present on its surface in step “a” as claimed because an adhesive is present between the laminate layer.  Selection of a specific point to activate the crosslinker, such as before or after the overcoat varnish is applied, would be a matter of design choice noting the primary WO document suggests crosslinking after the crosslinking agent is applied.  Any point after that application would have been obvious to the skilled artisan.
It would also have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to use an overcoat varnish composition as disclosed by the WO ‘046 document where the composition contains a polymeric epoxy based crosslinking agent having an isocyanurate group because the primary WO ‘610 document teaches the overcoating of the label with a varnish and the supporting WO ‘046 document discloses an effective varnish to be placed on an electrophotographically printed support.  This composition has a glossy appearance and provides scratch resistance and durability to the resultant product.  The use of this varnish would be advantageous in the primary WO document because it would give a durable label.

Applicant traverses the rejection based as previously set forth based on the new limitations with respect to the composition of the over print varnish.  This composition is disclosed and suggested by the newly applied WO ‘046 document, which is combinable with the previously applied art for the reasons given in this Office action.  Applicant’s remarks are fully addressed by the new grounds of rejection, which is necessitated by applicant’s amendment.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher D RoDee whose telephone number is (571)272-1388.  The examiner can normally be reached on Monday through Thursday 5:30AM - 4:00PM MST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHRISTOPHER D RODEE/Primary Examiner, Art Unit 1796                                                                                                                                                                                            25 March 2021